DETAILED ACTION

Status of Claims
Amendment filed October 21, 2021 is acknowledged.   
Claims 1-20 are pending. 
Claims 1, 5, 9, and 13 have been amended.    
Claims 1-20 are examined below.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. of record (US 10,607,938; hereinafter “Rubin”) in view of Takeuchi et al. (US Pub. No. 2006/0289202; hereinafter “Takeuchi”).

Regarding claim 1, Rubin teaches an integrated circuit structure, comprising:
a first level (128) comprising a first dielectric material layer;
a second level (156; Figure 2) on the first level, wherein the second level comprises a second dielectric material layer;
a third level on the second level (130), wherein the third level comprises a third dielectric material layer;
at least one power/ground structure in the second level (132/152; column 9, lines 44-64); and
at least one skip level (134/154) via extending at least partially through the first dielectric material layer of the first level, through the second dielectric material layer of the second level, and at least partially through the third dielectric material layer of the third level (Figure 1), wherein the at least one skip level via comprises a single continuous conductive material (134; column 16, lines 62-67).

Thus, Rubin is shown to teach all the limitations of claim 1 with the exception of:
wherein the at least one skip level via consists of a single continuous conductive material.

Rubin discloses the claimed invention except that the via consists of multiple parts instead of a single, continuous conductive material.  Takeuchi shows that a via made of a single 

Regarding claim 2, Rubin teaches the at least one power/ground structure comprises a power structure and a ground structure (Figure 1: VDD and GND; column 9, lines 44-64), and wherein the at least one skip level via extends through the second dielectric material layer (156) of the second level between the power structure and the ground structure (Figures 1 and 2).

Regarding claim 3, Rubin teaches the at least one of the power structure and the ground structure has a notch adjacent the at least one skip level via (Figure 2).

Regarding claim 4, Rubin teaches the at least one power/ground structure includes at least one opening extending therethrough (Figure 2), wherein a portion of the second dielectric material layer is disposed within the at least one opening (156), and wherein the at least one skip level via extends through the at least one opening within the portion of the second dielectric material layer (154).

Regarding claim 5, Rubin teaches an electronic substrate (100); and
a metallization structure on the electronic substrate (T1, T2, BEOL), wherein the metallization structure includes
a first level (128) comprising a first dielectric material layer;

a third level on the second level (130), wherein the third level comprises a third dielectric material layer;
at least one power/ground structure in the second level (132/152; column 9, lines 44-64); and
at least one skip level (134/154) via extending at least partially through the first dielectric material layer of the first level, through the second dielectric material layer of the second level, and at least partially through the third dielectric material layer of the third level (Figure 1), wherein the at least one skip level via comprises a single continuous conductive material (134; column 16, lines 62-67).

Thus, Rubin is shown to teach all the limitations of claim 1 with the exception of:
wherein the at least one skip level via consists of a single continuous conductive material.

Rubin discloses the claimed invention except that the via consists of multiple parts instead of a single, continuous conductive material.  Takeuchi shows that a via made of a single continuous conductive material is an equivalent structure known in the art (Figure 1, paragraph 14).  Therefore, because these two vias were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a via made of a single continuous conductive material for a via made of multiple layers.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **


Regarding claim 6, Rubin teaches the at least one power/ground structure comprises a power structure and a ground structure (Figure 1: VDD and GND), and wherein the at least one skip level via extends through the second dielectric material layer (156) of the second level between the power structure and the ground structure (Figures 1 and 2).

Regarding claim 7, Rubin teaches the at least one of the power structure and the ground structure has a notch adjacent the at least one skip level via (Figure 2).

Regarding claim 8, Rubin teaches the at least one power/ground structure includes at least one opening extending therethrough (Figure 2), wherein a portion of the second dielectric material layer is disposed within the at least one opening (156), and wherein the at least one skip level via extends through the at least one opening within the portion of the second dielectric material layer (154).

Regarding claim 9, Rubin teaches an electronic system comprising:
a board (column 20, lines 17-37); and
an integrated circuit device electrically attached to the board, wherein the integrated circuit device comprises:
an electronic substrate (100); and
a metallization structure (T1, T2, BEOL) on the electronic substrate, wherein the metallization structure includes a first level (128) comprising a first dielectric material layer;
a second level (156; Figure 2) on the first level, wherein the second level comprises a second dielectric material layer;

at least one power/ground structure in the second level (132/152; column 9, lines 44-64); and
at least one skip level (134/154) via extending at least partially through the first dielectric material layer of the first level, through the second dielectric material layer of the second level, and at least partially through the third dielectric material layer of the third level (Figure 1), wherein the at least one skip level via comprises a single continuous conductive material (134; column 16, lines 62-67).

Thus, Rubin is shown to teach all the limitations of claim 1 with the exception of:
wherein the at least one skip level via consists of a single continuous conductive material.

Rubin discloses the claimed invention except that the via consists of multiple parts instead of a single, continuous conductive material.  Takeuchi shows that a via made of a single continuous conductive material is an equivalent structure known in the art (Figure 1, paragraph 14).  Therefore, because these two vias were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a via made of a single continuous conductive material for a via made of multiple layers.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 10, Rubin teaches the at least one power/ground structure comprises a power structure and a ground structure (Figure 1: VDD and GND), and wherein the at least one 

Regarding claim 11, Rubin teaches the at least one of the power structure and the ground structure has a notch adjacent the at least one skip level via (Figure 2).

Regarding claim 12, Rubin teaches the at least one power/ground structure includes at least one opening extending therethrough (Figure 2), wherein a portion of the second dielectric material layer is disposed within the at least one opening (156), and wherein the at least one skip level via extends through the at least one opening within the portion of the second dielectric material layer (154).

Regarding claim 13, Rubin teaches a method of forming an integrated circuit structure, comprising:
forming a first level comprising a first dielectric material layer (128);
forming a second level on the first level (156; Figure 2), wherein the second level comprises a second dielectric material layer;
forming a third level (130) on the second level, wherein the third level comprises a third dielectric material layer;
forming at least one power/ground structure in the second level (132/152; column 9, lines 44-64);
forming at least one opening extending at least partially through the first dielectric material layer of the first layer, through the second dielectric material layer of the second layer, 
disposing a single continuous conductive material within the opening to form a skip level via extending at least partially through the first dielectric material layer of the first layer, through the second dielectric material layer of the second layer, and at least partially through the third dielectric material layer of the third level (Figure 1; column 16, lines 62-67).

Thus, Rubin is shown to teach all the limitations of claim 1 with the exception of:
disposing a single continuous conductive material within the opening to form a skip level via consisting of a single continuous conductive material extending at least partially through the first dielectric material layer of the first layer, through the second dielectric material layer of the second layer, and at least partially through the third dielectric material layer of the third level.

Rubin discloses the claimed invention except that the via consists of multiple parts instead of a single, continuous conductive material.  Takeuchi shows that a via made of a single continuous conductive material is an equivalent structure known in the art (Figure 1, paragraph 14).  Therefore, because these two vias were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a via made of a single continuous conductive material for a via made of multiple layers.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 14, Rubin teaches forming the at least one power/ground structure comprise forming a power structure and forming a ground structure (Figure 1: VDD and GND), and wherein forming the at least one skip level via comprising forming the at least one skip level 

Regarding claim 15, Rubin teaches forming a notch in at least one of the power structure and the ground structure (Figure 2), wherein the notch is adjacent the at least one skip level via (Figure 2).

Regarding claim 16, Rubin teaches forming the at least one power/ground structure includes forming at least one opening extending therethrough (Figure 2), wherein a portion of the second dielectric material layer is disposed within the at least one opening (156), and wherein the at least one skip level via extends through the at least one opening within the portion of the second dielectric material layer (154).

Regarding claim 17, Rubin teaches forming an integrated circuit device by forming electronic substrate (100) and forming a metallization layer on the electronic substrate (T1, T2, BEOL), wherein the metallization layer includes the first level, the second level, the third level, at least one power/ground structure in the second level, and at least one skip level via (Figures 1 and 2).

Regarding claim 18, Rubin teaches the electronic substrate includes a transistor (column 2, lines 4-20) and wherein the transistor is electrically connected to the skip level via (Figures 1 and 2; column 9, lines 54-64).

Regarding claim 19, Rubin teaches forming an electronic board and electrically attaching the electronic substrate to the electronic board (column 1, line 64 – column 2, line 3).

Regarding claim 20, Rubin teaches electrically attaching a second integrated circuit device to the metallization layer of first integrated circuit device (column 2, lines 38-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chou (US 5,691,568);
Farooq (US 6,072,690);
Hardin (US 2011/0017503);
Henning (US 2006/0226928);
Hsu (US 8,153,906);
Ikeda (US 2007/0271783);
Uematsu (US 7,990,228);
We (US 9,659,850); and
Wyrzkowska (US 7,515,434).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817